                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:12CR3048
     vs.
                                                              ORDER
TROY SMITH JR.,

                   Defendant.

       Defense counsel has moved to withdraw due to a conflict of interest. (Filing
 No. 143). Defendant is eligible for appointed counsel pursuant to the Criminal
 Justice Act, 18 U.S.C. §3006A, and the Amended Criminal Justice Act Plan for the
 District of Nebraska.


       IT IS ORDERED:

       1)     Defense counsel's motion to withdraw and appoint new counsel, (Filing
              No. 143), is granted. Justin B. Kalemkiarian is hereby withdrawn as
              counsel, and shall promptly notify Defendant of the entry of this order.

       2)     The clerk shall delete Justin B. Kalemkiarian from any future ECF
              notifications herein.

       3)     The clerk shall forward this memorandum and order to the Federal
              Public Defender.

       4)     The Federal Public Defender shall forthwith provide the court with a
              draft appointment order (CJA Form 20) bearing the name and other
              identifying information of the CJA Panel attorney identified in
              accordance with the Criminal Justice Act Plan for this district. .

       5)     The newly appointed counsel shall promptly file an entry of
              appearance on behalf of Defendant.

       March 4, 2019.
                                             BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
